In a family offense proceeding pursuant to Family Court Act article 8, the mother appeals from an order of the Family Court, Dutchess County (Posner, J), entered February 23, 2012, which upon the granting of the father’s motion, made at the close of the evidence, to dismiss the petition, dismissed the petition and vacated a temporary order of protection dated December 23, 2011.
Ordered that the order is affirmed, without costs or disbursements.
“[T]he determination of whether a family offense was committed is a factual issue to be resolved by the hearing court. . . and that court’s determination regarding the credibility of witnesses is entitled to great weight on appeal” (Matter of DeGasero v DeGasero, 95 AD3d 883 [2012]; Matter of Creighton v Whitmore, 71 AD3d 1141 [2010]; Matter of Halper v Halper, 61 AD3d 687 [2009]). The Family Court’s determination that the respondent had not committed a family offense was based upon its assessment of the credibility of the parties and other witnesses, and is supported by the record (see Matter of DeGasero v DeGasero, 95 AD3d at 883; Matter of Richardson v Richardson, 80 AD3d 32, 44 [2010]). Accordingly, we decline to disturb the Family Court’s determination. Dillon, J.P., Angiolillo, Dickerson and Cohen, JJ., concur.